[J-51-2018]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,               :    No. 720 CAP
                                             :
                      Appellee               :    Appeal from the Order dated
                                             :    12/8/2015 in the Court of Common
                                             :    Pleas, Cumberland County, Criminal
               v.                            :    Division at No. CP-21-CR-0001183-
                                             :    1996
                                             :
 ANTYANE ROBINSON,                           :    SUBMITTED: June 11, 2018
                                             :
                      Appellant              :


                                          ORDER


PER CURIAM
       AND NOW, this 14th day of December, 2018, the order of the court of common

pleas is affirmed by operation of law, as the votes among the participating Justices are

equally divided.    Appellant’s Motion to Disqualify the Cumberland County District

Attorney’s Office is denied as moot.

       Chief Justice Saylor and Justices Baer and Todd did not participate in the

consideration or decision of this case.